CREATION OF THE OKLAHOMA BAR EXAMINATION ADVISORY COMMITTEE



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:CREATION OF THE OKLAHOMA BAR EXAMINATION ADVISORY COMMITTEE

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




CREATION OF THE OKLAHOMA BAR EXAMINATION ADVISORY COMMITTEE2019 OK 57Decided: 09/16/2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 57, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 
 

 


Re: CREATION OF THE OKLAHOMA BAR EXAMINATION ADVISORY COMMITTEE AND APPOINTMENT OF MEMBERS




ORDER

¶1 The Supreme Court of Oklahoma, pursuant to its general administrative authority, Okla. Const. Art. 7 §6, and pursuant to its sole authority to regulate the admission to the practice of law in the state of Oklahoma, hereby creates the Oklahoma Bar Examination Advisory Committee. This committee shall consist of nine (9) members as follows:

Chair

¶2 The Honorable Jequita H. Napoli, Special Judge in Cleveland County to act as Chair.
Voting members:
Three members of the Oklahoma Board of Bar Examiners to be designated by the Board
The Dean of the University of Oklahoma College of Law
The Dean of the University of Tulsa College of Law
The Dean of Oklahoma City University School of Law
Three members to be selected by the President of the Oklahoma Bar Association, with at least one member from the Young Lawyers Division
Non-voting members:
The Honorable James Winchester, Justice of the Supreme Court
Brant Elmore, attorney Supreme Court

Cullen Sweeney, attorney, Supreme Court
Cheryl Beatty, OBBE

¶3 The purpose of the Committee shall be as follows:
1. To consider modifications to the Oklahoma Bar Examination.
2. This study shall also include whether Oklahoma should adopt the Uniform Bar Examination and if so, under what circumstances.
3. Would the adoption of the UBE in Oklahoma negatively impact the pass rate of people of color?
4. Can the UBE be offered as a voluntary option or in addition to the current Oklahoma Bar Exam?
5. If Oklahoma adopts the UBE, should there also be an Oklahoma component? If so, what subject or subjects should be included? How would that component be administered?
6. If the UBE is adopted, how would the transition best be handled and when would the test first be given? Include in the study a recommendation for an appropriate cut score for Oklahoma.
¶4 The Chair of the Oklahoma Bar Examination Advisory Committee shall convene the committee with all due speed. Members appointed by the Supreme Court may be reimbursed for all expenses incurred in the performance of their duties pursuant to the State Travel Reimbursement Act. The committee will determine the meeting dates. The Advisory Committee shall prepare an interim report to the Supreme Court no later than April 1, 2020, with a final report due not later than December 1, 2020. 
¶5 Upon completion of the final report and submission to the Oklahoma Supreme Court, the advisory members shall remain available to answer questions by this Court. The Oklahoma Bar Examination Advisory Committee shall dissolve upon completion of this Court's inquiry.
¶6 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 16th day of SEPTEMBER, 2019.

/s/Chief Justice


Gurich, C.J., Darby, V.C.J., Kauger, Winchester, Edmondson, Colbert and Combs, JJ., concur.


 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA